Citation Nr: 0700347	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  93-26 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating for hypertension in 
excess of 10 percent.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating for arthritis of the 
left hip in excess of 10 percent.

4.  Entitlement to an initial rating for residuals of right 
ankle sprain in excess of zero percent prior to February 22, 
2000 and 10 percent thereafter.

5.  Entitlement to an initial compensable rating for left 
ankle disability.

6.  Entitlement to an initial compensable rating for the 
bilateral patellofemoral syndrome.

7.  Entitlement to an initial compensable rating for 
residuals of right fifth toe surgery.

8.  Entitlement to an initial rating for left shoulder 
tendonitis in excess of 10 percent.

9.  Entitlement to service connection for generalized 
arthritis of multiple joints. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to August 
1991.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from various rating 
decisions issued by the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
January 1993 rating decision, the RO granted service 
connection for hypertension and assigned an initial rating of 
10 percent.  The RO also granted service connection for 
osteoarthritis of the left hip, bilateral hearing loss, 
bilateral ankle sprain residuals, bilateral patellofemoral 
syndrome and the residuals of surgery to the right little 
toe; initial noncompensable ratings assigned for each one of 
these disabilities.  A July 2001 RO rating decision denied 
the appellant's claim for service connection for generalized 
arthritis of multiple joints.  In an August 2002 rating 
decision, the RO granted service connection for a left 
shoulder disability characterized as tendonitis and assigned 
an initial evaluation of 10 percent.  

In June 2003, a Travel Board hearing was held in Atlanta 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript 
of the hearing testimony is in the claims file.  The Board 
subsequently remanded the case for additional development in 
March 2004; the case has now been returned t the Board for 
appellate review.

The appellant has appealed the initial percent evaluations 
assigned to each of the listed disabilities when service 
connection was granted.  The appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection to the present for each increased rating claim.  

After the appellant disagreed with the initial noncompensable 
left hip and right ankle evaluations, the RO increased the 
rating for osteoarthritis of the left hip to 10 percent 
disabling effective to the date of claim, and increased the 
rating to 10 percent for right ankle disability effective to 
February 22, 2000.  However, it is presumed that the 
appellant is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the issues on appeal are as set out on the title page.  

The issues of entitlement to increased initial evaluations 
for the right fifth toe and left shoulder disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  The appellant's service-connected hypertension has not 
been manifested at any time by readings of diastolic blood 
pressure predominantly 110 or more, or by systolic blood 
pressure predominantly 200 or more.

2.  The appellant's bilateral hearing loss disability has 
been manifested by Level II hearing acuity in the right ear 
at worst and by Level II hearing acuity in the left ear at 
worst.

3.  The left hip disability is currently manifested by 
complaints of pain that is aggravated by use.  Objective 
medical findings have included some limitation of motion, a 
normal gait and stance and no radiographic evidence of any 
arthritis.

4.  Prior to February 2000, the right ankle disability was 
productive of less than moderate impairment or limitation of 
motion with no additional functional loss due to pain or 
other pathology.

5.  Beginning February 2000, the right ankle was productive 
of disability compatible with not more than moderate 
limitation of motion.

6.  The appellant's left ankle disability is currently 
productive of less than moderate impairment or limitation of 
motion with no additional functional loss due to pain or 
other pathology.

7.  The appellant's right and left knee disabilities are 
manifested by complaints of pain; there is no clinical 
evidence of ligamentous instability or degenerative changes, 
extension is not limited to 15 degrees and flexion is not 
limited to 45 degrees.

8.  The appellant has submitted no objective medical evidence 
showing any existing generalized arthritis of multiple 
joints, nor has he submitted any evidence showing a current 
diagnosis or treatment for any generalized arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension and tachycardia under both the regulations 
in effect before January 12, 1998, and the regulations in 
effect after that date, have not been met at any time.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2006); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

2.  The criteria for an initial compensable evaluation for 
the right and left (bilateral) hearing loss disability have 
not been met at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.101, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and 
Table VII, 4.86, Diagnostic Code 6100 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left hip disability have not been met at any 
time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 
4.71a, Diagnostic Codes 5019-5003, 5250-5254 (2006).

4.  The criteria for an initial compensable evaluation prior 
to February 2000, and in excess of 10 percent thereafter, 
have not been met for the right ankle disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5019-5003, 5256-5363 (2006).

5.  The criteria for an initial compensable evaluation have 
not been met for the left ankle disability at any time.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5019-5003, 5256-5363 (2006).

6.  The criteria for an initial compensable evaluation for 
either knee disability have not been me at any time.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5261 (2006).

7.  Service connection for generalized arthritis of multiple 
joints is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Hypertension

The January 1993 rating decision indicates that the 
appellant's service-connected hypertension was evaluated as 
10 percent disabling under Diagnostic Code 7101.  The 
regulations pertaining to the rating cardiovascular 
disorders, to include hypertension, were changed, effective 
January 12, 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In the instant case, the Board will consider whether the 
appellant is entitled to a higher rating under both the old 
and the new regulations for the period from January 12, 1998 
onward; prior to that date, only the old regulations are 
applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).

The Diagnostic Code regarding hypertension was subsequently 
amended again.  71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  
Effective October 6, 2006, a note was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  
Because the appellant is not service-connected for any other 
heart disease, this second change to the regulation is 
inapplicable to the appeal at hand.  

In pertinent part, under Diagnostic Code 7101 effective prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more.  A minimum 10 percent rating may be assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more with definite symptoms.  A 40 percent evaluation 
requires diastolic blood pressure of predominantly 120 or 
more and moderately severe symptoms.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more and 
severe symptoms.

Under Diagnostic Code 7101 effective on and subsequent to 
January 12, 1998, hypertensive vascular disease (hypertension 
and isolated systolic hypertension) may be assigned a 10 
percent evaluation where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.

The appellant testified at his June 2003 Board hearing that 
his blood pressure had gotten progressively worse over the 
years and that he had to take higher doses of medication to 
control the condition.  However, the appellant also testified 
that his blood pressure was controlled if he took his 
medications.

Review of the appellant's service medical records, as well as 
his post-service medical records from the Martin Army 
Community Hospital, from VA facilities, from VA medical 
examinations and from private health care providers reveals 
many blood pressure readings.  These readings were taken 
between 1991 and 2005.  Notes in those records indicate that 
the appellant's hypertension disability was usually described 
as 'stable'.  These records do not contain blood pressure 
readings that have diastolic pressure s of predominantly 110 
or more or systolic pressures predominantly 200 or more.

After a careful review of the evidence of record, it is found 
that the evidence does not support a finding of entitlement 
to a rating in excess of 10 percent subsequent to January 12, 
1998 (the date of the promulgation of the new rating 
criteria).  Furthermore, the evidence does not support a 
finding of entitlement to a rating in excess of 10 percent 
under the old rating criteria, either.  To warrant the 
assignment of a higher, 20 percent evaluation, a veteran must 
exhibit systolic pressure predominantly 200 or more, under 
the new criteria, or diastolic pressure predominantly 110 or 
more, under either the new or the old criteria.  

The medical records do not show any instance in which the 
appellant's systolic blood pressure measured 200 or in which 
his diastolic pressure was 110 or more.  Therefore, an 
initial evaluation in excess of 10 percent is not warranted 
at any time under the old or the new regulations, Diagnostic 
Code 7101.

In conclusion, it is found that, while the current evaluation 
of 10 percent is warranted, the preponderance of the evidence 
is against a rating in excess of 10 percent prior to January 
12, 1998, according to the old rating criteria, and is 
against an evaluation in excess of 10 percent between January 
12, 1998, and the present, under either the old or the new 
rating criteria.

The findings needed for the next higher evaluation in excess 
of 10 percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against an 
allowance of an initial evaluation in excess of 10 percent 
for the appellant's hypertension with tachycardia under the 
schedular criteria, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

B.  Bilateral hearing loss

Service connection for right and left (bilateral) 
sensorineural hearing loss was established by a rating 
decision, effective as of September 1991.  An initial 
evaluation of zero percent evaluation was assigned.  The 
appellant contends that his bilateral hearing loss disability 
at issue in this case has been more severely disabling than 
reflected by the noncompensable evaluation that has been in 
effect since service connection was granted.  He testified at 
his June 2003 Board hearing that he wears a hearing aid in 
each ear and that he has difficulty hearing high-pitched 
voices.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz 
(cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

On the VA audiometric evaluation conducted in July 1994, pure 
tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
20
55
65
39
Left
30
45
90
95
65

Speech recognition ability was 90 percent in the right ear 
and 90 percent in the left ear.  These findings result in a 
corresponding designation of Level II hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, these levels should result in a noncompensable 
evaluation.  Pursuant to these findings, the RO assigned a 
noncompensable disability evaluation.  Diagnostic Code 6100. 

On the VA audiometric evaluation conducted in January 1997, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
25
55
50
38
Left
15
20
40
55
33

Speech recognition ability was 90 percent in the right ear 
and 90 percent in the left ear.  These findings result in a 
corresponding designation of Level II hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, these levels should result in a zero percent 
evaluation.  Diagnostic Code 6100.  

On the VA audiometric evaluation conducted in January 1997, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
20
50
75
40
Left
15
50
55
50
43

Speech recognition ability was 92 percent in the right ear 
and 94 percent in the left ear.  These findings result in a 
corresponding designation of Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, these levels should result in a zero percent 
evaluation.  Diagnostic Code 6100.

The current rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  The Board is aware of the appellant's 
contentions concerning his difficulty in hearing.  However, 
the objective clinical evidence of record simply does not 
support a compensable evaluation for his bilateral hearing 
loss disability at any time since the grant of service 
connection to the present.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Under Diagnostic Code 6100, a zero percent 
evaluation is assigned where hearing is at Level II or less 
for one ear and Level II for the other.  A 10 percent 
evaluation is assigned where hearing is at Level III for one 
ear and Level V for the other.  Under current regulations, a 
zero percent rating was yielded by each of the VA audiometric 
examination results of record.  

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  The Board must accordingly 
find that the preponderance of the evidence is against the 
appellant's claim for an initial compensable evaluation for 
the bilateral hearing loss disability.  

Because this is an appeal from the initial rating for the 
hearing loss disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  As noted in the discussion above, 
the initial noncompensable rating based on audiometric 
testing is appropriate.

Since the preponderance of the evidence is against allowance 
of the hearing loss increased rating issue, the benefit of 
the doubt doctrine is inapplicable.  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

C.  Orthopedic Disabilities

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Left hip disability

The appellant testified at his June 2003 Travel Board hearing 
that he was continually getting steroid injections in his 
left hip.  He described experiencing a burning sensation all 
of the time.  He also said that his hip would often lock up 
on him. 

In August 1992, the appellant sought treatment at the Martin 
Army Community Hospital for left hip pain.  The appellant 
said that abduction of the left hip was painful.  The 
appellant exhibited a full range of left hip motion.  A March 
1995 x-ray indicated no joint narrowing or erosion.  A March 
1998 note at that facility indicates that the appellant 
exhibited full range of motion of the left hip; hip films 
that month were normal.  

The appellant underwent a VA hip examination in July 1994; he 
complained of left hip pain, with occasional aching and 
occasional giving out of the joint.  On physical examination, 
the appellant demonstrated left hip flexion of 120 degrees 
and extension of zero degrees.  Internal and external 
rotation were within normal limits.  The examiner rendered a 
diagnosis of arthralgia of the left hip.    

The appellant underwent a VA medical examination in January 
1997; he complained of constant left hip pain.  On physical 
examination, the appellant exhibited 125 degrees of flexion, 
30 degrees of extension, 60 degrees of internal rotation, 40 
degrees of external rotation, 45 degrees of abduction and 30 
degrees of adduction.

A VA outpatient report dated in April 2000 indicates that 
radiographic examination of the hips was negative.  Strength 
of each hip was 5/5 and range of motion of each hip was 
normal.  An August 2000 x-ray report indicated that the 
osseous structures and joint spaces appeared intact.  In 
February 2001, the range of motion of the left hip was to 
full extension at 130 degrees, abduction of 60 degrees, 
internal rotation to 15 degrees that was painful, and 
external rotation to 30 degrees.  

A September 2003 radiology report from the Martin Army 
Community Hospital indicates that the bones, joints and soft 
tissues of the left hip were normal.  The conclusion was 
normal study.  An October 2003 note states that there was no 
evidence of left hip degenerative joint disease to account 
for the appellant's symptoms.

The appellant underwent a VA medical examination in March 
2006; the examiner reviewed the claims file.  On physical 
examination, the appellant's gait was normal and no fixed 
deformities were noted.  Range of motion of the left hip did 
not elicit any pain.  The appellant demonstrated adduction of 
30 degrees, abduction of 45 degrees, external rotation of 55 
degrees and internal rotation of 35 degrees.  There was no 
increased loss of motion after repetitive use due to pain, 
fatigue, lack of endurance, weakness or incoordination.  
There was no tenderness or swelling about the joint.  
Radiographic examination of the left hip revealed no 
acetabelar or femoral head deformity.  The joint space was 
well maintained.  The examiner stated that he could find no 
disability of the appellant's left hip.

The regulations contain a number of provisions relating to 
the hips.  Under Diagnostic Code 5250, favorable ankylosis of 
the hip, in flexion at an angle between 20 and 40 degrees, 
with slight adduction or abduction, warrants a 60 percent 
rating, while evidence of intermediate ankylosis of the hip 
warrants a 70 percent rating under the same diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5250.  A flail joint of 
the hip warrants an 80 percent rating under Diagnostic Code 
5254, while evidence of extremely unfavorable ankylosis of 
the hip, with the foot not reaching the ground and requiring 
the use of crutches, warrants a 90 percent maximum rating and 
entitlement to special monthly compensation, under Diagnostic 
Code 5250.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254.  
As the appellant has demonstrated neither such 
symptomatology, these codes are not for application.

Ratings of 30 and 40 percent are warranted when there is 
evidence of limitation of the flexion of the thigh to 20 and 
10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Again, there is no clinical evidence of record to 
indicate that the appellant has demonstrated any such 
symptomatology.

A 20 percent rating is warranted when there is evidence of 
limitation of the flexion of the thigh to 30 degrees 
(Diagnostic Code 5252); or limitation of the abduction of the 
thigh, with motion lost beyond 10 degrees (Diagnostic Code 
5253).  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  
There is no clinical evidence of record to indicate that the 
appellant's left hip disability has increased to this level 
of severity.  In March 2006, the appellant demonstrated full 
abduction of the left hip and the examiner stated that the 
appellant had no disability of the left hip.  

Furthermore, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, if supported by adequate pathology and evidenced 
by visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45 factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable.

The appellant's left hip disability has been evaluated by the 
RO as arthritis under Diagnostic Code 5003.  Diagnostic Code 
5003 provides that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Ten percent is the 
minimum compensable rating under the criteria used to 
evaluate the hip and thigh.  A higher rating may be assigned 
for arthritis under Diagnostic Codes 5003 and 5010, but only 
if there is limitation of motion or x-ray evidence of 
involvement of at least two joints, neither of which is 
present here.

The appellant has also put forth credible complaints of pain 
on use of the joint.  With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's left hip disability is likely manifested by some 
functional limitation due to pain on motion.  Therefore the 
currently assigned initial evaluation of 10 percent, but not 
more, is warranted for the left hip disability.  The Board 
notes that this 10 percent rating contemplates complaints of 
pain, especially on extended use.  There is no showing of any 
other functional impairment which would warrant a higher 
rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003.  Therefore, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent at any time between 
September 1991 and the present.

Right and Left Ankle Disabilities

The appellant testified at his June 2002 Travel Board hearing 
that he was getting injections in each ankle.  He said that 
they were painful and would get sore.  

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in October 1991.  
The appellant exhibited dorsiflexion of 10 degrees in each 
ankle.  He also demonstrated plantar flexion of 45 degrees in 
each ankle.

The appellant underwent a VA medical examination in January 
1997; he complained of intermittent joint pain.  On physical 
examination, he demonstrated 45 degrees of plantar flexion 
and 10 degrees of dorsiflexion bilaterally.

A VA outpatient treatment note dated in October 1999 states 
that there was no pain on palpation or range of motion of the 
right ankle.  A February 2000 note indicates that the 
appellant complained of throbbing pain in the right ankle.  
Physical examination revealed mild swelling of the right 
ankle area; there was vague tenderness over the joint line.  
Imaging studies did not reveal any abnormalities.  Range of 
motion was fairly within normal limits except at the 
endpoints.  In April 2000, the appellant's ankle motion range 
was described as within normal limits bilaterally and 
strength was 5/5 bilaterally.  An August 2000 x-ray report 
indicated that the osseous structures and joint spaces 
appeared intact.  A September 2003 note indicates that the 
right ankle was mildly swollen and that this was a 
"chronic" condition.  A similar note was made in June 2005.  

A private x-ray report dated in March 2003 indicates that the 
appellant's left ankle was normal.  An MRI conducted that 
same month indicated that the appellant had a probable 
cartilage defect or chondromalacia of the right talar dome.  
The Achilles tendon appeared normal.  There was no crepitus 
noted with range of motion of either ankle.  

An October 2004 treatment note from the Martin Army Community 
Hospital indicates that the appellant's gait and stance were 
normal.  Similar findings were made in October 2005.

The appellant underwent a VA medical examination in March 
2006; the examiner reviewed the claims file.  On physical 
examination, the appellant's gait was normal and no fixed 
deformities were noted.  There was no increased loss of 
motion after repetitive use due to pain, fatigue, lack of 
endurance, weakness or incoordination.  There were nontender 
and non-adherent operative scars present on the right ankle.  
The appellant was able to flex to 50 degrees and to dorsiflex 
to zero degrees.  No lateral or medial instability was 
present in either ankle.  There was an increase of ten 
percent in loss of motion after repetitive use due to pain in 
the right ankle. On the left ankle, there was no joint 
tenderness or swelling.  No increased loss of motion was 
exhibited after repetitive use due to pain, weakness, 
fatigue, lack of endurance or incoordination.  The left ankle 
dorsiflexed to zero degrees and plantar flexed to 60 degrees.  
The examiner stated that he could find no disability in the 
appellant's left ankle.  As for the right ankle, the examiner 
stated that there was minimal disability of the right ankle.

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO initially 
evaluated each of the appellant's ankle disabilities as zero 
percent disabling under Diagnostic Code 5284 (Foot injuries, 
other).  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the right or 
left ankle.  As such, Diagnostic Codes 5270 and 5272 are not 
for application in evaluating the bilateral ankle pathology.  
The appellant has also not undergone an astragalectomy on 
either ankle and he does not have malunion of either os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 are also not for application.

Overall, the appellant has essentially full left ankle 
motion, a normal gait and negative radiographic findings.  
There is no recent evidence of treatment or pain on use.  
Prior to February 2000, the clinical findings were the same 
for the right ankle.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), such subjective and 
objective evidence warrants a finding of slight impairment, 
but of not more.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Therefore, the Board can find no basis under 
Diagnostic Code 5271 to grant the appellant a compensable 
evaluation based on complaints of pain alone without a 
finding of ankylosis or moderate limitation of motion of the 
ankle.  Hence, the evidence supports a noncompensable rating 
of zero percent for the left ankle pathology for the period 
from September 1991 to the present and for the right ankle 
pathology from September 1991 to February 2000.  

Thus, none of the Diagnostic Codes discussed provide a basis 
for a compensable rating for either the right ankle 
disability of the left ankle disability.  Accordingly, the 
rating schedule does not provide a basis for an increased 
(compensable) initial evaluation for the appellant's right 
and left ankle disabilities given the physical findings in 
this case.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As of February 2000, the RO increased the initial 
noncompensable evaluation for the right ankle disability to 
ten percent because the appellant had demonstrated tenderness 
and edema/swelling in the right ankle at that time.  While no 
degenerative joint disease of the right ankle is documented 
by x-ray studies, because there is satisfactory evidence of 
swelling, painful motion and limitation of motion, the Board 
finds that the level of functional loss more nearly 
approximates a level of impairment consistent with moderate 
limitation of motion.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), such clinical 
evidence of tenderness and limitation of motion with 
complaints of pain warrants a finding of moderate impairment, 
but of no more than moderate impairment.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The Board finds, therefore, 
that the rating of 10 percent is warranted for the 
demonstrated functional loss in the right ankle pursuant to 
Diagnostic Code 5271, as well as 38 C.F.R. §§ 4.40, 4.45 and 
4.59 beginning in February 2000.

However, the Board can find no basis under Diagnostic Code 
5271 to grant the appellant a rating higher than 10 percent 
evaluation based on limitation of motion alone without a 
finding of ankylosis or marked limitation of motion of the 
ankle.  Hence, the evidence supports no more than a schedular 
rating of 10 percent for the right ankle pathology beginning 
February 2000.

Finally, with regard to the scarring from the right ankle 
surgery, most recently it was shown to be essentially 
asymptomatic.  It was not tender and painful on objective 
demonstration.  No ulceration or poor nourishment has been 
shown.  There is no evidence of limitation of function of 
either ankle joint secondary to the scarring.  Therefore, a 
separate compensable rating is not warranted.


Bilateral knee disability

The appellant testified at his June 2002 Travel Board hearing 
that his knees hurt, especially when he undertook some 
activity -  such as squatting or walking down stairs - that 
put pressure on them.  He said that he was not receiving any 
treatment for his knees, but that they hurt and were sore all 
of the time.  He said that the knees did not swell.

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in October 1991.  
He exhibited extension of zero degrees in each knee, as well 
as 140 degrees of flexion in each knee.

In September 1993, the appellant sought treatment at the 
Martin Army Community Hospital for complaints that included 
right knee pain.  On physical examination, there was no 
patellar crepitus.  The ligaments were intact.  There was no 
increased warmth or swelling.

The appellant underwent a VA medical examination in January 
1997; he complained of intermittent joint pain.  He 
demonstrated zero to 140 degrees of motion in each knee.

In an April 2000 VA outpatient note, the appellant's knee 
motion range was described as within normal limits 
bilaterally and strength was 5/5 bilaterally.  An August 2000 
x-ray report indicated that the osseous structures and joint 
spaces appeared intact.

An October 2004 treatment note from the Martin Army Community 
Hospital indicates that the appellant's gait and stance were 
normal.  Similar findings were made in October 2005. 

The appellant underwent a VA medical examination in March 
2006; the examiner reviewed the claims file.  On physical 
examination, the appellant's gait was normal and no fixed 
deformities were noted.  The appellant demonstrated extension 
of zero degrees in each knee.  He exhibited 135 degrees of 
right knee flexion and 145 degrees of left knee flexion.  
There was no ligamentous instability in either knee.  There 
was no joint effusion in either knee.  No patellofemoral 
crepitus or pain was elicited in either knee.  There was no 
increased loss of motion after repetitive use due to pain, 
fatigue, lack of endurance, weakness or incoordination.  
Radiographic examination of each knee was normal.  The 
examiner stated that he found no disability in the 
appellant's right and left knees.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
Code is not for application to the appellant's bilateral knee 
disability as no ligamentous instability has been clinically 
demonstrated.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has normal 
extension (zero degrees) in the each knee, but his right knee 
flexion is, as noted by examination, is limited to 135 
degrees.  There are complaints of pain on motion and pain on 
use, however, the motion is not so limited as to warrant a 
compensable rating without consideration of other factors, 
such as pain.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.  In this case, there are no 
x-ray findings of arthritis.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is a one-
time recent finding of a slight loss of flexion in the right 
knee.  However, the March 2006 VA examiner stated that he 
could find no disability in either knee.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported; however, no weakness or 
atrophy has been demonstrated and there is no clinical 
evidence of any muscle spasm or crepitus or effusion or joint 
line tenderness.  The past and current objective medical 
evidence show rare findings of limitation of motion and there 
is no x-ray evidence of degenerative changes.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, they are findings that do not more nearly approximate a 
finding of limitation of flexion in the knee to a compensable 
level.  Hence, the evidence supports the currently assigned 
initial noncompensable disability evaluation for each knee 
disability.  The preponderance of the evidence of record is 
against an initial rating in excess of zero percent for each 
knee disability from September 1991 to the present.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  As previously noted, the appellant has neither 
arthritis nor instability in either knee.  

The findings needed for the next higher evaluation in excess 
of zero percent for the right and left knee disabilities are 
not demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for a 
higher rating for each of the knee disabilities, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D. Extraschedular ratings

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
various disabilities may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that any one of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for each of the various disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for any 
one of his service-connected disabilities at issue, and he 
has not demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to any one 
of the appellant's service-connected disabilities at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

II.  Service connection

The appellant testified at his June 2003 Travel Board hearing 
that he had a problem with arthritis in all of his joints.  
He is seeking service connection for generalized arthritis of 
multiple joints.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that he had a chronic generalized 
arthritis disorder while in service and that he now has the 
same condition.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Review of the medical evidence of record reveals that the 
appellant has consistently complained of pain in various 
joints all over his body.  Multiple radiographic examinations 
of various joints over the past fifteen years have failed to 
provide evidence of any generalized arthritis.  For example, 
in March 1995, no joint narrowing or erosion of either hip 
was noted.  A left shoulder series performed in September 
1997 was normal.  Radiographic examination of the right foot 
was normal in September 1997, and in February 1998.  In March 
1998, there was no evidence of any bony or soft tissue 
abnormality in the left hip.  Radiographic examination of the 
sacroiliac joints was normal in April 1998.  X-rays of the 
left ankle were normal in October 1998.  X-rays of the left 
wrist were negative in December 1998.  Right elbow x-rays 
were negative for osteoarthritis in March 1999.  The 
appellant underwent a VA medical examination in April 2000; 
the examiner stated that no radiographic abnormalities of the 
ankle, hand, hip, knee or shoulder were observed.  In August 
2000, the osseous structure and joint spaces of both wrists, 
both hands, the left shoulder, both hips and both feet all 
appeared to be normal.  An MRI was conducted of the hips in 
November 2000; the results were normal.  In February 2001, 
both hips joints were unremarkable.  In August 2002, 
radiographic examination of the appellant's knees revealed 
intact osseous structures and joint spaces.  

The appellant's post-service medical treatment records, both 
VA and private, do not include any evidence of the existence 
of any current generalized arthritis disorder.  The appellant 
underwent a VA medical examination in March 2006; the 
examiner reviewed the claims file.  After examining the 
appellant, the examiner concluded that there was no 
disability in the left hip, in either knee or in the left 
ankle.  Radiographic examination had been normal for the left 
hip, each knee and each ankle.  The examiner found that there 
were degenerative changes in the lumbosacral spine, but 
nowhere else.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence does not demonstrate 
the appellant carries a diagnosis of any disorder involving 
generalized arthritis.  As such, there is no basis on the 
current record to grant service connection for the claimed 
multiple joint arthritis.  

Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's claimed joint problems are clinically 
ascertainable.  There is no clinical evidence of record 
demonstrating that the veteran has been diagnosed with any 
generalized arthritis.  The Board has considered the 
appellant's testimony and written statements submitted in 
support of his arguments that he has arthritis in multiple 
joints as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any arthritis, and 
they do not establish a nexus between any medical condition 
and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence, and, 
accordingly, his claim for service connection for generalized 
arthritis in multiple joints is not plausible.

The preponderance of the evidence is therefore against the 
generalized arthritis claim.  Since the preponderance of the 
evidence is against this service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

III.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claims and his service connection claim by 
correspondence dated in May 2004.  This document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In those letters, in the Statements of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for his disabilities, as 
well as what was needed to establish service connection for 
generalized arthritis.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's retired military and 
VA outpatient medical records.  Private medical records were 
obtained and added to the claims file.  The RO obtained the 
medical records associated with the appellant's Social 
Security Administration disability claims.  The appellant was 
afforded VA medical examinations.  He was also afforded a 
Travel Board hearing.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of each claim until the present is under 
appellate review for each of the increased evaluation claims 
on appeal.  The appellant was also provided with notice as to 
the clinical findings needed for higher evaluations, as well 
as the assistance VA would provide.  In addition, because the 
appellant's claim for service connection for generalized 
arthritis is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.  Proceeding with this 
case in its current procedural posture would not therefore 
inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations and for service 
connection, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An initial evaluation in excess of 10 percent for the 
hypertension disability is denied.

An initial compensable evaluation for the bilateral hearing 
loss disability is denied.

An initial evaluation in excess of 10 percent for the left 
hip disability is denied.

An initial compensable evaluation for the right ankle 
disability prior to February 22, 2000 is denied.

An evaluation in excess of 10 percent for the right ankle 
disability from 
February 22, 2003 onward is denied.

An initial compensable evaluation for the left ankle 
disability is denied.

An initial compensable evaluation for the bilateral knee 
disability is denied.

Service connection for generalized arthritis of multiple 
joints is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant underwent surgery in service on his right fifth 
toe in June 1981; he is service-connected for the post-
operative residuals.  He is currently assigned a zero percent 
evaluation for those service-connected residuals.  The only 
residual rated by the RO was by analogy to a foot injury, but 
the RO has never addressed whether or not the head of the 
fifth metatarsal was involved in the surgery.  In addition, 
there is no description of any surgical scar in the January 
1993 rating decision at issue.  The January 1997 VA examiner 
stated that the appellant could not dorsiflex the right fifth 
toe, but that is all the information of record pertaining to 
the range of motion of that toe.  Neither the April 2000 VA 
examination nor the March 2006 VA examination included any 
observation of the right fifth toe or its surgical scar(s).  
An April 2005 VA treatment note describes the presence of a 
callous of the metatarsal right fifth toe that was tender to 
palpation; the diagnosis was hammertoe.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The RO has not yet addressed all of the symptomatology 
associated with the right fifth toe surgery residuals.  For 
example, there has been no good description of the surgical 
scar(s) associated with the June 1981 procedure.  Nor has 
there been any consideration of the existence of neurological 
residuals.  In this case, consideration of a separate 
compensable rating for the scarring of the right fifth toe 
area (and likewise for scarring of the left shoulder area due 
to surgery) is indicated as part of the increased rating 
issue on appeal, including whether any nerve damage is 
present.

Similarly, the last VA examination of the left shoulder 
disability dates back to April 2000.  Since then, the 
appellant has undergone two surgical procedures on his left 
shoulder and the most current evidence of record indicates 
that further surgery has been contemplated.  

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the appellant's right 
little toe and left shoulder disabilities.  The 
considerations described above require a remand for further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally, with regard to the left shoulder issue, the RO 
issued a Statement of the Case (SOC) in September 2006; this 
document reflects that the RO only considered the service 
medical records, the report of the August 2000 VA medical 
examination and the VA x-ray reports dated in August 2000, 
and August 2001.  However, the claims file contains 
additional private and VA medical treatment records dated 
within the appeal period; these treatment records include 
information that appears to be relevant to the left shoulder 
issue on appeal, including information about left shoulder 
surgeries.  Furthermore, the appellant submitted additional 
pertinent private medical records in October 2006, but he did 
not provide a waiver of the initial review of that evidence 
by the RO prior to its submission for review to the Board.  
Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1304.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, 
the RO has not provided the appellant with such notice and 
that deficiency should be rectified on remand.

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  All VA medical records relating to 
treatment of the appellant's right fifth 
toe and left shoulder not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for each claimed condition.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the residuals of any 
right fifth toe surgery, as well as any 
left shoulder surgery.  All appropriate 
tests, including x-rays, should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of any report.  The claims 
file, including any additional records 
obtained pursuant to the development 
requested above must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  Each examiner 
should state in the report whether said 
claims file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
nerve, muscle, bone or portion of skin 
affected by the right fifth toe surgery 
and by the left shoulder surgery and 
comment upon the nature, extent, and 
current degree of impairment manifested.  
The examiner(s) should describe all 
symptomatology due to the appellant's 
service-connected right fifth toe 
disability and left shoulder disability.  
The rationale for all opinions expressed 
should also be provided.

In particular, the examiner(s) must 
describe in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of 
right fifth toe function and left 
shoulder function.  

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from any right fifth toe 
surgery and any left shoulder surgery 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.

The examiner(s) should state whether or 
not the metatarsal head of the right 
fifth toe has been affected and whether 
any arthritis of the right fifth toe or 
of the left shoulder is part of the 
service-connected disability.

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner(s) 
should also describe the existence and 
severity of any upper/lower extremity 
muscle atrophy, any toe arthritis, any 
gait impairment due to the right toe 
disability, any incoordination, any 
weakened movement and any excess 
fatigability on use.  The examiner(s) 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

6.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.321, 
4.40, 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


